Citation Nr: 1707688	
Decision Date: 03/13/17    Archive Date: 03/21/17

DOCKET NO.  06-10 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for asthma.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Fussell, Counsel



INTRODUCTION

The Veteran served on active duty from November 1986 to June 1988. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In April 2010 the Board entered a decision granting service connection for an acquired psychiatric disorder, diagnosed as a bipolar disorder.  At that time claims for service connection for diabetes mellitus, including as secondary to service-connected asthma, and for an initial rating in excess of 30 percent for asthma were remanded for further development, to include obtaining VA treatment records, and private treatment records which the Veteran might report.  

A rating decision later in April 2010 effectuated the grant of service connection for a bipolar disorder and assigned an initial disability rating of 50 percent, effective June 30, 2004.  An August 2011 rating increased the 50 percent rating for service-connected bipolar disorder to 70 percent from July 14, 2010.  

A June 2012 rating decision granted service connection for bilateral cataracts, status post extraction, and assigned a noncompensable disability rating. 

A November 2013 rating decision granted service connection for diabetes mellitus, type II, which was assigned an initial 20 percent rating effective June 30, 2004, and a 40 percent rating from September 6, 2011.  Service connection was also granted for diabetic peripheral neuropathy of each upper and each lower extremity, with each extremity assigned a 20 percent rating from September 6, 2011.  Also, special monthly compensation (SMC) for loss of use (LOU) of a creative organ was granted from June 30, 2004; and basic eligibility to Dependents' Educational Assistance (DEA) was established from September 6, 2011.  

A March 2014 rating decision increased the 70 percent rating initially assigned for a bipolar disorder to 100 percent effective September 6, 2011.  Service connection was granted for gastric ulcers and assigned an initial rating of 20 percent from March 9, 2012.  Also, special monthly compensation (SMC) based on housebound (HB) criteria was granted from September 6, 2011.   

Thereafter, in February 2016 the Board again remanded the claim for an initial rating in excess of 30 percent for asthma for further development, to include obtaining VA treatment records and a current examination as to the severity of his service-connected asthma.  


FINDING OF FACT

Pulmonary function testing has revealed that the Veteran's Forced Expiratory Volume after one second has not been less than 86 percent of predicted; his ratio of Forced Expiratory Volume after one second to his Forced Vital Capacity has not been less than 70 percent of predicted; and he has not required monthly visits to a physician for care of exacerbations, and he has not had at least three per year courses of systemic, oral or parenteral, corticosteroids. 


CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent for asthma are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.21, 4.97, Diagnostic Code 6602 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA imposes on VA a duty to provide notice of how to substantiate a claim and to assist in evidentiary development.  VA's duty to notify was satisfied by a letter in October 2006 addressing the claim for service connection for asthma.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

As to the notice regarding substantiation of a claim for a higher initial rating, this appeal arises from the Veteran's disagreement, by filing a Notice of Disagreement (NOD) with the initial rating assigned upon granting service connection.  Once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Fenderson v. West, 12 Vet. App. 119 (1999); see Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007) and Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

As to the duty to assist, the Veteran's service treatment records (STRs) are on file.  Following the 2010 and 2016 Board remands additional VA treatment records since 2004 from multiple VA medical facilities were obtained.  Records of the Social Security Administration (SSA) have been obtained.  

Also, the Veteran has been afforded VA rating examinations in this case.  The adequacy of the examinations has not been challenged.  The Board is entitled to assume the competence of a VA examiner and the adequacy of a VA medical examiner's opinion unless either is challenged.  See Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed. Cir. 2011); Bastien v. Shinseki, 599 F.3d 1301, 1307 (Fed.Cir. 2010); Rizzo v. Shinseki, 580 F.3d 1288, 1290-91 (Fed. Cir. 2009); and Cox v. Nicholson, 20 Vet. App. 563, 569 (2007); and Hilkert v. West, 12 Vet. App. 145, 151 (1999).

Most recently, the Board remanded this case in 2016 for a more current examination as to the severity of the Veteran's asthma.  The record shows that the Veteran was scheduled for such an examination in April 2016 and was provide notification thereof.  However, he failed to attend the scheduled examination.  

As shown in the July 2016 Supplemental Statement of the Case (SSOC) the VA Appeals Management Center (AMC) reported that the Veteran could not be contacted by telephone.  Thus, he was sent a letter with an enclosed VA Form 21-4138, Statement in Support of Claim, and he was requested to explain how he wished the AMC to proceed.  He was informed that the AMC had not received the completed VA Form 21-4138, Statement in Support of Claim.  Because he had not offered any reason for failing to report for the examination it was found that there was no showing of good cause for not reporting.  In this regard, the duty to assist is not a one-way street.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence).  An initial rating claim, as here, is classified as an original compensation claim under 38 C.F.R. § 3.655(b) (2013) and, so, when a veteran fails to report for an examination, the case shall be rated on the evidence of record.  Fenderson v. West, 12 Vet. App. 119, 125 (1999);Turk v. Peake, 21 Vet. App. 565, 568-70 (2008).  

And all this was in substantial compliance with the Board remand.  Substantial, rather than absolute or strict, remand compliance is the appropriate standard for determining remand compliance under Stegall v. West, 11 Vet. App. 268 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999)).

As there is neither an indication that the Veteran was unaware of what was needed for claim substantiation nor any indication of the existence of additional evidence for claim substantiation, the Board concludes that there has been full VCAA compliance.  See Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed.Cir. 2007).  

Background

On official examination in November 2006 of the Veteran's respiratory system the Veteran reported having gained weight in the past 7 years, increasing from 180 to 285 pounds.  He had shortness of breath when walking 2 city blocks.  He reported having weekly asthma attacks.  To control the attacks he saw a physician four (4) times a year.  For treatment, he used an oral inhaler, Albuterol.  The functional impairment from asthma was a limitation of his physical activities, such that he was careful not to over exert himself.  On examination he weighed 240 pounds, and was 68.5 inches in height.  Pulmonary function testing (PFT) revealed a post-bronchodilator Forced Vital Capacity (FVC) which was 92 percent of predicted.  Forced Expiratory Volume after one second (FEV-1) was 86 percent of predicted.  The ratio of FEV-1 to FVC (FEV-1\FVC) was not reported.  The examiner stated that the results of the PFT were within normal limits.  There was no discrepancy between the PFT and clinical findings.  Testing of diffusion capacity of the lung for carbon monoxide by the single breath method was not done because the PFT results were found to be sufficient to evaluate the Veteran's respiratory status.  

The diagnosis was asthma.  It was reported that the status of the asthma was unchanged; subjectively because there were frequent episodes of shortness of breath; and objectively because there was a daily use of Albuterol.  It was noted that there was no evidence of cor pulmonale, right ventricular hypertrophy, pulmonary hypertension, or chronic respiratory failure with carbon dioxide retention resulting from pulmonary disease.  

On official psychiatric examination in December 2006 the Veteran reported that his asthma was stable as long as he stayed away from triggers, e.g., perfumes, diesel fumes, and other chemicals.  He had been unemployed for the past 3 years and received SSA disability compensation.  

A March 24, 2008, VA outpatient treatment (VAOPT) record shows that the Veteran reported that his asthma was flaring up.  He reported having had 6 attacks last week, during which he had a sensation of not getting his breath and coughing.  He used his inhaler, about 10 puffs, and this seemed to help.  

A March 31, 2008 VAOPT record indicates that the Veteran's asthma was not well controlled.  Advir seemed to work better than the combination of medications prescribed by VA.  Drinking a lot of coffee helped his breathing.  He was still abusing inhalers.  

On VA psychiatric examination in August 2011 the Veteran reported that he spent his time scuba diving and taking underwater pictures, and even helped teach scuba diving.  

On VA examination in September 2011 for evaluation of diabetes it was reported that the Veteran was taking Albuterol nebulizer 2 to 3 times daily, Theophylline, Momethasone furoate inhaler 2 times daily, and formoterol fumarate twice daily.  

An April 2012 medical opinion as to whether diabetes was caused or aggravated by service-connected asthma noted that the Veteran had been maintained on oral and/or inhaled steroids for asthma.  

On VA respiratory examination in October 2013 the Veteran reported having exacerbations of symptoms when exposed to various environmental triggers, including mildew, mold, dust, perfumes, household cleaners, and various fumes and odors.  He stated that he tried to avoid these triggers.  In the past, in the 1980s and 1990s, he had been hospitalized for asthma, at which time he had been treated with steroids to control his symptoms.  He did not now use oral or parenteral corticosteroid medications but he did use daily inhalational bronchodilator therapy in the form of Combivent oral inhaler.  His asthma did not require the use of antibiotics or oxygen therapy.  He had not had any asthma attacks with episodes of respiratory failure in the past 12 months.  He had not had any physician's visits for required care of exacerbations.  

Pulmonary function testing (PFT) was reported to accurately reflect his current pulmonary function.  This showed a post-bronchodilator FVC of 117 percent of predicted.  FEV-1 was 100 percent of predicted, which was stated to be the most accurate reflection of the Veteran's disability.  The ratio of FEV-1 to FVC was 70 percent of predicted.  Testing of diffusion capacity of the lung for carbon monoxide by the single breath method was not done because it was not indicated for his condition.  

The Veteran reported that he had worked for Midline Electric in 2004 as an electrician's helper.  He had worked on a few projects but had missed work frequently or had to leave early due to asthmatic attacks.  It was stated that he had no physical or sedentary occupational limitations due to his asthma with the compliant use of medication, other than avoiding poorly ventilated working areas.  

On VA psychiatric examination in October 2013 the Veteran reported not having worked in the past 2 years, since his last VA compensation examination.  He reported that he exercised by moving things out of his house and then back into his house.  

Rating Principles

Service-connected disorders are rated by comparing signs and symptoms with criteria in separate DCs which identify various disabilities listed in VA's Schedule for Rating Disabilities, based on average impairment in earning capacity.  38 U.S.C.A. § 1155.  Disabilities are viewed historically and examination reports are interpreted in light of the history, reconciling the report into a consistent picture to accurately reflect the elements of disability present.  38 C.F.R. §§ 4.1, 4.2.  A higher rating is assigned if a disorder more nearly approximates the criteria therefore but not all disorders will show all the findings specified for a particular disability rating, especially with the more fully described grades of disabilities but coordination of ratings with functional impairment is required.  38 C.F.R. §§ 4.7, 4.21.  Separate ratings may be assigned either initially or during any appeal for an increased rating for separate periods of time based on facts found, a practice known as "staged ratings."  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007) (staged ratings during the appeal of any increased rating claim); see also Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

A higher rating may not be denied on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria.  Jones v. Shinseki, 26 Vet. App. 56, 63 (2012).

The Veteran and other laypersons are competent to testify on factual matters of which they have first-hand knowledge, such as symptoms of pain, and are competent to describe symptoms and their effects on employment or daily activities.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  

Under 38 C.F.R. § 4.97, Diagnostic Code (DC) 6602 a 10 percent rating is warranted for bronchial asthma when there is, by pulmonary function testing, FEV-1 of 71- to 80 percent of predicted; or, the FEV-1/FVC is 71- to 80 percent of predicted; or, if there is a need for intermittent inhalational or oral bronchodilator therapy.  

A 30 percent rating is warranted for chronic bronchitis when pulmonary functioning reveals an FEV-1 of 56- to 70-percent predicted, or; an FEV-1/FVC of 56 to 70 percent; or when there is daily inhalational or oral bronchodilator therapy, or; inhalational anti-inflammatory medication.  A 60 percent rating is warranted for chronic bronchitis when pulmonary functioning reveals an FEV-1 of 40 to 55 percent of predicted, or; FEV1/FVC of 40 to 55 percent; or if there are at least monthly visits to a physician for required care of exacerbations, or; intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids.  

The Board must determine whether the weight of the evidence supports each claim or is in relative equipoise, with the appellant prevailing in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski 1 Vet. App. 49 (1990).  

Analysis

In this case, the Veteran's PFT results show that he has not had an FEV-1 of less than 86 percent of predicted and that his ratio of FEV-1 to FVC (FEV-1/FVC) is not less than 70 percent of predicted.  This barely meets the criteria for a 30 percent rating under DC 6602 but the Board also observes that he needs daily inhalational therapy, which also meets the criteria for the currently assigned 30 percent disability rating. 

However, the PFT values do not meet the criteria for the next higher schedular rating of 60 percent.  Likewise, he had not required at least monthly visits to a physician for required care of exacerbations.  Similarly, he has not required intermittent, i.e., at least three per year, courses of systemic, oral or parenteral, corticosteroids.  

Accordingly, the Board concludes that the preponderance of the evidence is against the assignment of a rating in excess of 30 percent for asthma at any time during the relevant time frame.  Thus, there is no doubt to be favorably resolved.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski 1 Vet. App. 49 (1990).  

Extraschedular Consideration

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2016).  However, because disability ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  However, in exceptional cases when a rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b)(1) (2016).  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations are inadequate.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Other elements are marked interference with employment or frequent periods of hospitalization.  If both of these thresholds are met, the case is referred to the VA Director of Compensation for extraschedular consideration, which is reviewable by the Board (although the Board may not assign an extraschedular rating in the first instance).  

If either (1) the claimant's disability picture is adequately contemplated by the rating schedule or (2) that there are no other "related factors," for example, frequent hospitalizations or marked interference with employment, then referral is not warranted and the other element need not be considered.  Addressing the adequacy of the schedular rating criteria requires a comparison between the level of severity and symptomatology of the Veteran's service-connected disabilities with the criteria in the Rating Schedule.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  

The Federal Circuit in Johnson v. McDonald, 762 F.3d 1362 (Fed.Cir. 2014) stated that an extraschedular rating under 38 C.F.R. § 3.321(b)(1) fills in the gap left by 38 C.F.R. § 4.16 which provides an extraschedular total disability rating based on individual unemployability due to service-connected disabilities when service-connected disorders cumulatively preclude obtaining or retaining substantially employment, i.e., when there is less than total unemployability but the collective impact of service-connected disorders is not adequately compensated by schedular ratings.  However, in this case, the Veteran has been awarded a 100 percent combined disability rating since September 26, 2011.  So, since at least that time there has been no "gap" to be filled in by an extraschedular rating, within the meaning of the Federal Circuit's decision in Johnson, Id.  

In Yancy v. McDonald, 27 Vet. App. 484 (2016) the Court rejected the contention that "[e]xtraschedular referral is always raised by the record when a veteran has multiple service-connected disabilities [and that the Federal Circuit's decision in] Johnson [v. McDonald, 762 F.3d 1362 (Fed.Cir. 2014)] does not make such a categorical holding."  Further, in discussing the collective impact of multiple service-connected disabilities as to extraschedular consideration the Board's jurisdiction was limited to only those service-connected disorders on direct appeal because it lacked jurisdiction to consider whether referral is warranted solely for any disability or combination of disabilities not in appellate status, just as it lacks jurisdiction to examine the proper schedular rating for a disability not on appeal.  

While the rating criteria for the service-connected asthma do not specifically list virtually every possible symptom which may be experienced, they address the extent of involvement in determining the impact of the disabilities and the evidence before the Board does not establish that a mere description of the symptomatology which is not listed in the Rating Schedule necessarily creates a substantially different picture than that encompassed by the criteria for rating disorders on appeal.  Also, as to any contention, express or implied, that because the rating criteria are silent as to effects of occupational and daily activities and, so, that the Rating Schedule does not contemplate the total disability picture, this is insufficient to conclude that the rating criteria are inadequate because this is precisely what the rating criteria are designed to do and the appellant has not alleged or demonstrated that the rating schedule is inadequate in any way.  See 38 C.F.R. §§ 3.321(a), 4.1; see also Dedrick v. Shinseki, No. 13-1166, slip op. at 9 (U.S. Vet. App. Apr. 4, 2014) (nonprecedential memorandum decision).  

The Board finds that the schedular evaluation assigned for the Veteran's service-connected disorder is adequate in this case.  There is no persuasive evidence of occupational or functional impairment due to service-connected disorder or other symptoms which are not already contemplated by the potentially applicable schedular criteria.  Specifically, the rating criteria adequately encompass the severity, if not all of the reported symptoms, of the Veteran's service-connected asthma.  Moreover, the rating criteria provide for ratings greater than that assigned which may be awarded should the service-connected disorder increase in severity.  The Veteran has not described any unusual or exceptional features associated with his disability or described how the disability affects him in an unusual or exceptional manner.  

The Board acknowledges that the service-connected disability, separately and together with other service-connected disorder, results in time lost from work and loss of income but such pecuniary loss is the purpose of VA disability compensation based on average earning impairment and here the evidence does not show that the asthma has interfered with employment beyond what is contemplated by the rating criteria.  

While the holding in Jones v. Shinseki, 26 Vet. App. 56, 63 (2012) (a higher rating may not be denied on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria) precludes consideration of improvement in disability by medication when not provided for in applicable schedular rating criteria, that holding was limited specifically to the application of schedular rating criteria and does not preclude such consideration in the context of extraschedular context.  See Jones v. Shinseki, 26 Vet. App. at 61, footnote 4.  However, here, the applicable rating criteria consider the use of medication and, also, the medications have at times and to some extent have been beneficial.  

Specifically, the rating criteria for asthma consider the objective results of pulmonary function testing as well as the need, including the frequency of inhalational or oral bronchodilator therapy and inhalational anti-inflammatory medication, and additionally the frequency of physician care of exacerbations and the frequency of any use of systemic (oral or parenteral) corticosteroids.  And, here, there is no persuasive evidence that the Veteran has any significant symptoms not considered within the scope of the rating criteria.  

Therefore, the Board finds that the record does not reflect that the Veteran's service-connected disability is so exceptional or unusual as to warrant referral for consideration of the assignment of a disability rating on an extraschedular basis and that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

An initial rating in excess of 30 percent for asthma is denied.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


